IN THE SUPERIOR COURT FOR THE STATE OF DELAWARE

STATE OF DELAWARE, )
)

)

V. ) Case ID. No.: 1712013817

)

)

STEPHEN R. GOODMAN, )
)

Defendant. )

ORDER

Submitted: February 22, 2021
Decided: April 29, 2021

AND NOW TO WIT, this 29" day of April 2021, upon consideration of
Defendant Stephen R. Goodman’s (Defendant) Motion for Correction of Illegal
Sentence, the State’s response, the sentence imposed upon Defendant, and the record
in this case, it appears to the Court that:

l. In the afternoon of December 23, 2017, at approximately 2:58 p.m.,
Defendant stole a vehicle and was observed by numerous witnesses traveling at high
rates of speed on wet roadways, running several lights, and nearly striking vehicles
on Churchmans Road.' By 4:53 p.m., this reckless joyride resulted in the death of

two people when he crossed a double-yellow line traveling at approximately 90

 

' See State’s Response to Defendant’s Motion for Correction of Illegal Sentence (herein after
State’s Response), D.I. 19.
MPH in a 25 MPH zone; victims John Simon and his wife Irma were 77 and 92 years
old, respectively.”

ss On November 14, 2018, Defendant pled guilty to one count of
Manslaughter, one count of Reckless Endangerment First Degree, one count of
Driving Under the Influence (DUI) of Any Drug or with a Prohibited Drug Content
(Marijuana), a Second Offense, and one count of Theft of a Motor Vehicle? As part
of the plea agreement, Defendant agreed in the plea documents that his criminal
conduct qualified for Habitual Offender status which subjected him to the enhanced
penalties under 11 Del. C. §§4214(a), (c), and (d). In exchange, the State agreed not
to have him sentenced as a habitual offender as to the remaining charges.

Ss After an appropriate colloquy, the Court determined that he understood
the nature of the charge(s) to which the plea was offered, the mandatory minimum
penalty provided by law and the maximum statutory penalties that, for him, included
life in prison. Accordingly, Defendant acknowledged in open court that he
understood the range of possible penalties. The Court ordered a PSI and scheduled
the matter for sentencing.

4. Consistent with the plea agreement, on January 24, 2019, the State filed

its application to declare Defendant a Habitual Offender only as to the Manslaughter

 

2 Id.
3 See Case Review Plea Hearing: Pled Guilty, D.I. 11.

2
offense.’ In support of the Habitual Motion, the State submitted certified records to
include, among others, the three requisite separate and distinct felonies that formed
the bases of the State’s application, including a 2007 federal conviction for Felon in
Possession of a Firearm.°

Ds On March 8, 2019, in accord with the plea agreement, Defendant
offered no good faith basis to oppose the State’s request, and this Court granted the
State’s Motion to Declare Defendant a Habitual Offender.° The sentence imposed
was as follows: (1) for Manslaughter, twenty-five years at Level V as a Habitual
Offender pursuant to 11 Del. C. § 4214(d); (2) for DUI, sixty days at Level V; (3)
for Reckless Endangerment First Degree, five years at Level V, suspended for two
years at Level III; and (4) for Theft of a Motor Vehicle, two years at Level V,
suspended for one year at Level III.’

6. On December 22, 2020, Defendant filed this Motion for Correction of
Illegal Sentence under Rule 35(a) as to the Manslaughter offense.® In this motion,

Defendant argues he was illegally sentenced under 11 Del. C. § 4214(d) because his

 

4 See Motion to Declare Defendant a Habitual Offender, D.I. 12.

> The State presented certified records for prior felony convictions including but not limited to
Burglary First Degree (0301016260), New Castle County Superior Court, sentencing May 12,
2003; Felon in Possession of a Firearm, 1:07-cr-00117-GMS-1, U.S. District Court, District of
Delaware, sentencing January 23, 2008; and Disregarding a Police Officer’s Signal,
1204007418, New Castle County Superior Court, sentencing August 20, 2012.

© Motion to Declare Defendant a Habitual Offender, Granted, D.I. 15.

7 Sentencing Calendar: Defendant Sentenced, D.I. 16; Sentence: ASOP Order Signed and Filed,
D.I. 17.

8 See Motion for Correction of Illegal Sentence, D.I. 18.

3
2007 federal weapons charge does not qualify as a second “violent felony” under 11
Del. C. § 4201(c).? In support of his motion, Defendant argues that the federal
weapons charge is not the “same as or equivalent to” the Delaware crime for
Possession of a Firearm by a Person Prohibited (PFBPP).'° On February 22, 2021,
the State filed its response in opposition asserting, among other things, that
Defendant was properly declared a habitual offender where the 2007 federal
weapons charge properly qualified as a violent felony.'!

7. Under Rule 35(a), the Court “may correct an illegal sentence at any

time.” !?

Rule 35(a) applies in limited situations where the sentence imposed:
exceeds its statutorily-authorized limits, violates double jeopardy, “is ambiguous
with respect to the time and manner in which it is to be served, is internally
contradictory, omits a term required to be imposed by statute, is uncertain as to the
substance of the sentence, or is a sentence which the judgment of conviction did not
authorize.”!? Under Rule 35(a), the “narrow function” is to correct illegal sentences,
“not to re-examine errors occurring at the trial or other proceedings prior to the

imposition of sentence.”'4

 

? Id.

10 Id.

1 See State’s Response, D.I. 19.

!2 Det. SUPER. CT. CRIM. R. 35(a).

'3 Brittingham vy. State, 705 A.2d 577, 578 (Del. 1988) (citation omitted); see also e.g., Ellerbe v.
State, 155 A.3d 1283, 2017 WL 462144, at *1 (Del. Feb. 2, 2017) (TABLE).

'4 Brittingham, 705 A.2d at 578 (quoting Hill v. United States, 368 U.S. 424, 430 (1962)).

4
8. The Manslaughter sentence does not exceed statutory limits. Nor is it
ambiguous, internally contradictory, omit any required statutory term, nor is it
uncertain as to the substance of the sentence. Defendant appears to argue that the
Court was not authorized to sentence as it did because of the characterization of his
federal conviction. The essence of Defendant’s claim of illegality thus focuses on
the use of his federal conviction to establish his habitual criminality status for
enhanced sentencing purposes.

o), To be sentenced as a Habitual Offender under 11 Del. C. § 4214(d), a
defendant must have been convicted of two violent felonies as defined by 11 Del. C.
§ 4201(c) “and/or any comparable violent felony as defined by another state, United
States or any territory of the United States,” and be convicted thereafter of a third
violent felony under § 4201(c)."°

10. In 2007, Defendant was convicted of being a Felon in Possession of a
Firearm under 18 USCA § 922(g)(1) in the United States District Court for the
District of Delaware.'© Section 922(g)(1) is not defined as a “violent felony” under

Title 18 of the United States Code Annotated.!’

 

151] Del. C. § 4214(d).

16 See 18 USCA § 922(g)(1) (“It shall be unlawful for any person who has been convicted in any
court of, a crime punishable by imprisonment for a term exceeding one year . . . to ship or
transport in interstate or foreign commerce, or possess in or affecting commerce, any firearm or
ammunition; or to receive any firearm or ammunition which has been shipped or transported in

interstate or foreign commerce.”’).
"7 See id.
11. Defendant does not deny his guilt for being a felon in Possession of a
Firearm, having previously been convicted in 2003 for Burglary First Degree in this
Court.'® Instead, he argues that the “Court erroneously equated 18 USCA §
922(g)(1) as an equivalent to 11 Del. C. § 1448 and the charge of [PFBPP].”!? He
contends that differences in the classification and sentencing ranges for the two
offenses required a finding that his federal conviction (not defined as violent) was
not “the same as or equivalent to” Delaware’s PFBPP. He is wrong.

12. Statutes need not be identical to qualify as an offense that is “the same
as or equivalent to” an offense under Delaware law.”° If a “defendant has pleaded
guilty to facts that establish that a defendant committed an offense under Delaware
law,” then the offense will be considered the same as or equivalent to the Delaware
offense.*! Here, Defendant pled guilty in federal court to facts that established he
knowingly possessed a firearm and had been previously convicted of a felony.”
These facts are sufficient to establish Defendant committed the offense of PFBPP

23

under Delaware law.*? Defendant’s 2007 conviction for Felon in Possession of a

 

18 See Motion to Declare Defendant a Habitual Offender, D.I. 12.

'? Defendant’s Motion at 4.

20 Valentine v. State, 207 A.3d 166, 2019 WL 1178765, at *2 (Del. Mar. 12, 2019) (TABLE).

21 Id.

22 See Memorandum of Plea Agreement, United States v. Stephen Goodman, Crim. Act. No. 07-
117, D.I. 13 (D. Del. Oct. 22, 2007).

23 See 11 Del. C. § 1448(a)(1) (“Except as otherwise provided in this section, the following
persons are prohibited from purchasing, owning, possessing, or controlling a deadly weapon or
ammunition for a firearm within the State: Any person having been convicted in this State or
elsewhere of a felony.”); 11 Del. C. § 1448(b) (“Any prohibited person as set forth in subsection

6
Firearm is the same as or equivalent to the Delaware offense of PFBPP. That the
sentencing guidelines for the two offenses differ is immaterial.

13. Jtis also of no consequence that the United States does not define the
charge of Felon in Possession of a Firearm as a violent felony. It is Delaware’s
classification of the crime that controls.74 The statute “was intended to include
offenses in other jurisdictions that prohibited the same behavior as ‘violent felonies’
in Delaware regardless whether the foreign jurisdiction designated the behavior
‘violent’ or not.””?

14. Under Delaware law, the charge of PFBPP is classified as a violent
felony only if a defendant has been previously convicted of a violent felony as
defined by 11 Del. C. § 4201(c).”° Where Defendant was convicted of Burglary First
Degree in 2003, classified as a violent felony, his subsequent 2007 federal weapons
conviction therefore constitutes a violent felony under § 1448(e).?’

15. Having been convicted of two violent felonies prior to his plea to the

Manslaughter charge in 2018, his designation as a Habitual Offender was legal under

11 Del. C. § 4214 (d). His acknowledgement and agreement that he was a habitual

 

(a) of this section who knowingly possesses, purchases, owns or controls a deadly weapon or
ammunition for a firearm while so prohibited shall be guilty of possession of a deadly weapon or
ammunition for a firearm by a person prohibited.”).

*4 See Capers v. State, 206 A.3d 261, 2019 WL 949373, at *1 (Del. Feb. 25, 2019) (TABLE).

25 State v. Capers, 2015 WL 7301890, at *1 (Del. Super. Nov. 17, 2015).

26 See 11 Del. C. § 1448(e)(1),(3); see also 11 Del. C. § 4201(c).

27 See 11 Del. C. § 4201(c).
offender at the time of the plea was accurate. His attempt to redefine his criminality
status in relation to that agreement is not.

16. Defendant raises no other arguments to warrant further review. The
sentence is appropriate for all the reasons stated at the time of sentencing.

IT IS SO ORDERED that Defendant’s Motion for Correction of Illegal

Sentence is DENIED.

    

Vivian L. Medinilla
Judge

oc: Prothonotary

cc: Defendant
Barzilai Axelrod, Deputy Attorney General
Investigative Services